DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“flexible torque delivery component” in claim 21
“torque generation component” in claim 21
“surgical cutting assembly” in claim 21
“cutting component” in claim 21
“coupling component” in claim 21
“linear motion assembly” in claim 31
“articulation assembly” in claim 35
“deployment component” in claim 37
“steerable assembly” in claim 40.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 28 is objected to because of the following informalities:  
Claim 28 recites the limitation “the elongated tubular member” in line 6, which it appears should instead recite “the elongated tubular body” to match the terminology previously recited in independent claim 21
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 25 recites the indefinite limitation “the magnetic coupler having a magnetic force sufficient to magnetically couple to a coupling member of the surgical cutting assembly to cause the coupling member of the surgical cutting assembly to rotate relative to the elongated tubular body”. It is unclear if this “coupling member” refers to the same structure as the “coupling member” previously recited in independent claim 21, from which claim 25 depends, or a separate and additional structural element.
Claim 32 recites the limitation "the inner cannula" in line 6. There is insufficient antecedent basis for this limitation in the claim.
Claim 40 recites the limitation "the steerable assembly" in line 3. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-24, 30, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banik et al. (US Patent No. 5,961,534) (cited by Applicant), further in view of Escudero et al. (US Patent No. 8,070,762 B2) (cited by Applicant).

Regarding claim 21, Banik et al. discloses an endoscope for removing tissue at a surgical site, comprising: an elongated tubular body (11) having a distal end and a proximal end, the distal end insertable within a mammalian cavity of a patient, the proximal end configured to remain outside the mammalian cavity of the patient (see col. 2, lines 42-64); 
an instrument channel (see Figure 1) defined within the elongated tubular body and extending between a first opening at the proximal end and a second opening at the distal end, the instrument channel sized and configured to receive a removable surgical cutting assembly (10, 16) (see Figure 1 and col. 2, lines 42-64); 
a flexible torque delivery component (27) configured to deliver torque generated by a torque generation component to the surgical cutting assembly to cause a cutting component of the surgical cutting assembly to move relative to the instrument channel to resect material (19, 40) entering the surgical cutting assembly (e.g. at openings 29 and 31; see col. 2, line 65-col. 3, line 14), the flexible torque delivery component extending from the proximal end towards the distal end of the elongated tubular body (see Figure 2 and col. 3, lines 38-47).
It is noted Banik et al. does not specifically teach the surgical cutting assembly defines an aspiration channel configured to fluidly couple, at a proximal end of the surgical cutting assembly, to a suction source to remove material entering the endoscope via a distal end of the surgical cutting assembly or a coupling component configured to communicate torque with the surgical cutting assembly and coupled to the flexible torque delivery component to provide the torque delivered by the flexible torque 
Regarding claim 22, Banik et al. teaches the flexible torque delivery component is one of a flexible torque coil or a flexible torque rope (see Figure 2 and col. 3, lines 38-47). Escudero et al. further teaches the flexible torque delivery component is one of a flexible torque coil or a flexible torque rope (see Figure 7 and col. 4, lines 45-47 and col. 15, lines 19-44).
Regarding claim 23, it is noted Banik et al. does not specifically teach the flexible torque delivery component includes a plurality of layers of one or more threads, each of the plurality of layers is wound in a direction opposite to a direction in which one or more adjacent layers of the plurality of layers is wound. However, Escudero et al. teaches the flexible torque delivery component includes a plurality of layers of one or more threads, each of the plurality of layers is wound in a direction opposite to a direction in which one or more adjacent layers of the plurality of layers is wound (see Figure 7 and col. 4, lines 45-47 and col. 15, lines 19-44). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the endoscope of Banik et al. to include a flexible torque delivery component having a plurality of layers of one or more threads, each of the plurality of layers being wound in a direction opposite to a direction in which one or more adjacent layers of the plurality of layers is wound, as 
Regarding claim 24, Escudero et al. teaches a length of the coupling component is sized to allow the endoscope to be inserted within a mammalian cavity of the patient (see col. 1, lines 12-16, col. 4, lines 53-57, col. 15, lines 19-44, and col. 23, lines 59-67).  
Regarding claim 30, Banik et al. teaches the flexible torque delivery component is configured to cause the cutting component of the surgical cutting assembly to rotate relative to an outer cannula of the surgical cutting assembly (see Figure 2 and col. 3, lines 38-47). Escudero et al. further teaches the flexible torque delivery component is configured to cause the cutting component of the surgical cutting assembly to rotate relative to an outer cannula of the surgical cutting assembly (see col. 4, lines 39-52, col. 8, lines 38-48, and col. 19, line 66-col. 20, line 32).
Regarding claim 35, it is noted Banik et al. does not specifically teach an articulation assembly configured to engage an outer cannula of the surgical cutting assembly, the articulation assembly configured to cause the outer cannula to rotate relative to the cutting component. However, Escudero et al. teaches an articulation assembly configured to engage an outer cannula of the surgical cutting assembly, the articulation assembly configured to cause the outer cannula to rotate relative to the cutting component (see col. 13, lines 33-40). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the endoscope of Banik et al. to include an articulation assembly configured to engage an outer cannula of the surgical cutting assembly and cause the outer cannula to rotate .

Claims 25-26, 28, 31, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banik et al. and Escudero et al., further in view of Yamamoto et al. (US Patent No. 6,059,719) (cited by Applicant).

Regarding claim 25, Escudero et al. teaches a magnetic coupler (see col. 8, lines 29-37) but does not specifically teach a magnetic coupler surrounding a distal portion of the instrument channel, the magnetic coupler having a magnetic force sufficient to magnetically couple to a coupling member of the surgical cutting assembly to cause the coupling member of the surgical cutting assembly to rotate relative to the elongated tubular body. However, Yamamoto et al. teaches a magnetic coupler (97) surrounding a distal portion of the instrument channel (20), the magnetic coupler having a magnetic force sufficient to magnetically couple to a coupling member (92) of the surgical cutting assembly to cause the coupling member of the surgical cutting assembly to rotate relative to the elongated tubular body (see Figure 7 and col. 10, lines 26-29 and col. 11, lines 1-8 and lines 27-38). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the endoscope of Banik et al. and Escudero et al. to include a magnetic coupler surrounding a distal portion of the instrument channel, the magnetic coupler having a magnetic force sufficient to magnetically couple to a coupling member of the surgical cutting assembly to cause the 
Regarding claim 26, neither Banik et al. nor Escudero et al. specifically teach an inner wall of the coupling component has an inner diameter greater than a diameter of the instrument channel and wherein a portion of the instrument channel is disposed within the coupling component. However, Yamamoto et al. teaches an inner wall of the coupling component has an inner diameter greater than a diameter of the instrument channel and wherein a portion of the instrument channel is disposed within the coupling component (see Figure 7 and col. 10, lines 26-29 lines 51-67 and col. 11, lines 1-8 and lines 27-38). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the endoscope of Banik et al. and Escudero et al. to include a coupling component having an inner wall with an inner diameter that is greater than a diameter of the instrument channel and wherein a portion of the instrument channel is disposed within the coupling component, as disclosed in Yamamoto et al., so as to allow the endoscope and surgical cutting assembly to easily attach and detach from one another (see Yamamoto et al.: col. 11, lines 35-38).
Regarding claim 28, Escudero et al. teaches the flexible torque delivery component has an inner wall having an inner diameter that is greater than an outer diameter of the instrument channel (130) and wherein a portion of the instrument channel is disposed within the inner wall of the flexible torque delivery component (see Figure 3), and wherein the coupling component is rotatably coupled to the flexible 
Regarding claim 31, neither Banik et al. nor Escudero et al. specifically teach the flexible torque delivery component is configured to couple to a linear motion assembly that converts the torque delivered from the torque generation component to linear motion. However, Yamamoto et al. teaches a flexible torque delivery component (17) is configured to couple to a linear motion assembly (17a, 22) that converts the torque delivered from the torque generation component to linear motion (see Figures 3 and 7 and col. 7, line 54-col. 8, line 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the endoscope of Banik et al. and Escudero et al. to include a flexible torque delivery component configured to couple to a linear motion assembly that converts the torque generated by the torque generation component to linear motion, as disclosed in Yamamoto et al., so as to advance or withdraw the surgical cutting assembly (see Yamamoto et al.: col. 7, line 66-col. 8, line 3).
Regarding claim 40, neither Banik et al. nor Escudero et al. specifically teach the coupling component is disposed within a region of the distal end of the endoscope that extends between a distal tip of the elongated tubular body and a portion of the elongated tubular body within which the steerable assembly is disposed. However, .

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banik et al., Escudero et al., and Yamamoto et al., further in view of Prescott (US Publication No. 2010/0217245 A1) (cited by Applicant).

Regarding claim 27, it is noted none of Banik et al., Escudero et al., or Yamamoto et al. specifically teach an outer wall of the coupling component includes frictional elements configured to rotatably engage with the flexible torque delivery component. However, Prescott teaches the outer wall of the coupling component (16) includes frictional elements configured to rotatably engage with the flexible torque delivery component (14a) (see Figures 1, 3, and 9 and [0013] and [0029]-[0031]). It .

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banik et al. and Escudero et al., further in view of Oskin et al. (US Publication No. 2013/0190561 A1) (cited by Applicant).

Regarding claim 29, it is noted neither Banik et al. nor Escudero et al. specifically teach a torque delivery component channel defined within the elongated tubular body and extending from a third opening at the proximal end towards the distal end of the elongated tubular body, and wherein the flexible torque delivery component is sized to be disposed within the torque delivery component channel. However, Oskin et al. teaches a torque delivery component channel (see Figures 9B and 10B) defined within the elongated tubular body (3) and extending from a third opening at the proximal end (4) towards the distal end of the elongated tubular body, and wherein the flexible torque delivery component (53, 363) is sized to be disposed within the torque delivery component channel (see Figures 1, 9A, 9B, 10A, and 10B and [0085] and [0092]). It would have been obvious to one of ordinary skill in the art before the effective filing date .

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banik et al., Escudero et al., and Yamamoto et al., further in view of Edwards et al. (US Publication No. 2014/0100567 A1) (cited by Applicant).

Regarding claim 32, it is noted none of Banik et al., Escudero et al., or Yamamoto et al. specifically teach the flexible torque delivery component is configured to rotate in a first direction to cause the coupling component to move from a first position to a second position in a direction from the proximal end to the distal end and to rotate in a second direction to cause the coupling component to move from the second position to the first position, wherein the flexible torque delivery component is configured to alternate between rotating in the first direction and the second direction to cause the inner cannula of the surgical cutting assembly to reciprocate between a first open position in which a distal tip of the inner cannula is a first predetermined distance away from a distal tip of an outer cannula of the surgical cutting assembly and a second .

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banik et al. and Escudero et al., further in view of Sullivan et al. (US Publication No. 2013/0046316 A1) (cited by Applicant).

 Regarding claim 33, it is noted neither Banik et al. nor Escudero et al. specifically teach the instrument channel is defined to receive the surgical cutting assembly for removing tissue, the surgical cutting assembly including the cutting component coupled to a flexible aspiration tube via the coupling member. However, Sullivan et al. teaches the instrument channel (23-1) is defined to receive the surgical cutting assembly (41) for removing tissue (see Figure 1 and [0059] and [0082]), the surgical cutting assembly including the cutting component (107) coupled to a flexible aspiration tube (130) via the coupling member (125) (see Figures 3(a)-(c) and [0075] .

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banik et al. and Escudero et al., further in view of Gruber (US Patent No. 8,528,563 B2) (cited by Applicant).

Regarding claim 34, it is noted neither Banik et al. nor Escudero et al. specifically teach the instrument channel is configured to include at least one groove configured to engage with a corresponding key of the surgical cutting assembly to cause a cutting window of an outer cannula of the surgical cutting assembly to be aligned with respect to a camera lens of the endoscope. However, Gruber teaches the instrument channel is configured to include at least one groove configured to engage with a corresponding key of the surgical cutting assembly to cause a cutting window of an outer cannula of the surgical cutting assembly to be aligned with respect to a camera lens of the endoscope (see col. 2, lines 10-14 and col. 10, lines 24-44). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention .

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banik et al. and Escudero et al., further in view of Adams et al. (US Patent No. 7,276,074 B2) (cited by Applicant).

Regarding claim 36, it is noted neither Banik et al. nor Escudero et al. specifically teach the articulation assembly is configured to rotate the outer cannula between a plurality of predetermined positions. However, Adams et al. teaches an articulation assembly configured to rotate the outer cannula (12) between a plurality of predetermined positions (see Figures 9-15 and col. 12, line 33-col. 13, line 4 and col. 17, lines 29-42). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the endoscope of Banik et al. and Escudero et al. to include an articulation assembly configured to rotate the outer cannula between a plurality of predetermined positions, as disclosed in Adams et al., so as to permit selective rotation of the outer cannula to position a cutting window at various rotational positions (see Adams et al.: col. 3, lines 57-67).

Claims 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banik et al. and Escudero et al., further in view of Dudda et al. (US Patent No. 6,245,011 B1) (cited by Applicant).

Regarding claim 37, it is noted neither Banik et al. nor Escudero et al. specifically teach a deployment component configured to be actuated by an actuator, the deployment component configured to maintain the surgical cutting assembly disposed within the tubular body in a first undeployed position and configured to deploy the surgical cutting assembly from the first undeployed position to a second deployed position upon actuation of the deployment component. However, Dudda et al. teaches a deployment component (58, 60) configured to be actuated by an actuator (80, 82), the deployment component configured to maintain the surgical cutting assembly (48) disposed within the tubular body (12) in a first undeployed position (see Figure 1) and configured to deploy the surgical cutting assembly from the first undeployed position to a second deployed position (see Figure 2) upon actuation of the deployment component (see col. 3, lines 44-64 and col. 7, lines 18-30 and lines 40-49). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the endoscope of Banik et al. and Escudero et al. to include a deployment component configured to be actuated by an actuator, the deployment component configured to maintain the surgical cutting assembly disposed within the tubular body in a first undeployed position and configured to deploy the surgical cutting assembly from the first undeployed position to a second deployed position upon actuation of the deployment component, as disclosed in Dudda et al., so as to allow the 
Regarding claim 38, it is noted neither Banik et al. nor Escudero et al. specifically teach the deployment component is configured to move between a closed state in which the surgical cutting assembly is maintained in the first undeployed position and an opened state in which the surgical cutting assembly is deployed to the second deployed position. However, Dudda et al. teaches the deployment component is configured to move between a closed state in which the surgical cutting assembly is maintained in the first undeployed position (see Figure 1) and an opened state in which the surgical cutting assembly is deployed to the second deployed position (see Figure 2) (see col. 3, lines 44-64 and col. 7, lines 18-30 and lines 40-49). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the endoscope of Banik et al. and Escudero et al. to include a deployment component configured to move between a closed state in which the surgical cutting assembly is maintained in the first undeployed position and an opened state in which the surgical cutting assembly is deployed to the second deployed position, as disclosed in Dudda et al., so as to allow the endoscopic assembly to be readily introduced into the body passage without injuring the wall of the passage with the cutting tool as the instrument is introduced (see Dudda et al.: col. 2, lines 58-62).
Regarding claim 39, it is noted neither Banik et al. nor Escudero et al. specifically teach when the surgical cutting assembly is in the second deployed position, an outer cannula of the surgical cutting assembly extending outwardly along a longitudinal axis of .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,033,864 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims fully anticipate the present claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN B HENSON/Primary Examiner, Art Unit 3791